DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
Applicant’s arguments presented at the interview on 8 December 2021 have been fully consider and are persuasive, therefore the 103 rejections in the office action dated 10/29/2021 are withdrawn.
Allowable Subject Matter
Claims 1-19, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious optical particle analyzer comprising said optical collection system or said detector to control a focal point of said beam of electromagnetic radiation in said flowing fluid of particles based on a refractive index of said flowing fluid and optimize the collection of said electromagnetic radiation by said detector, wherein said refractive index is from a continuously measured light scattering from molecules of said fluid to increase the amount of electromagnetic radiation reaching said detector and maximize a signal output of said optical particle analyzer, in combination with the rest of the limitations of the claim.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical particle analyzer comprising a beam shaping optical assembly operably connected to said laser, wherein said beam shaping optical assembly adjusts a beam shape or a beam position of said electromagnetic radiation; wherein said beam shaping optical assembly adjusts said beam shape or said beam position based on a refractive index of said fluid, and said refractive index is from a continuously measured light scattering from molecules of said fluid, in combination with the rest of the limitations of the claim.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for maximizing a signal output of an optical particle counter comprising continuously measuring the refractive index of said fluid in said flow chamber based on measuring light scattering from molecules of said fluid; and adjusting at least one of: said beam shaping optical assembly to a beam shape and/or a beam position of said electromagnetic radiation entering said flow chamber based on said measured refractive index, or a position of said laser, said optical collection system, said detector or any combination thereof based on said measured refractive index to optimize the depth of focus of said electromagnetic radiation entering said flow chamber and/or imparted to the detector, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877